EXHIBIT 10.46

 

BIOSITE INCORPORATED

DIRECTOR FEE DEFERRAL PROGRAM

 

Biosite Incorporated, a Delaware corporation (the “Company”), hereby offers
Shadow Stock Units to the Outside Director named below.  The Shadow Stock Units
are offered in exchange for all or a portion of the Outside Directors’ director
fees payable by the Company.  The terms and conditions of the Shadow Stock Units
are set forth in the attachment hereto and in the Company’s 1996 Stock Incentive
Plan (the “Plan”).

 

 

Date of Election:

 

 

 

 

 

 

 

Name of Director:

 

 

 

 

 

 

 

 

Director’s Social Security Number:

 

 

 

 

 

I hereby elect to (check one):

 

 

o

 

Commence deferral of director fees

 

o

 

Not defer director fees

 

o

 

Discontinue deferral of director fees effective as of the beginning of the next
calendar year

 

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached

 

 

Director:

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

Company:

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Purpose                                                                                                  
To provide nonemployee directors of Biosite Incorporated (“Company”) with a
means to defer income until termination of status as a director.  This
opportunity is available pursuant to Article 12 of the company’s 1996 Stock
Incentive Plan (“Plan”) a copy of which is attached hereto for your reference.

 

Eligibility                                                                                         
Nonemployee directors.

 

Election                                                                                                   
You must specify the amount or percentage of your director fees to be deferred. 
This election must be made in writing to the Company no later than December 31
of the calendar year prior to the calendar year in which your director fee
otherwise would be paid.  However, for the first year in which you are eligible
to participate, the election may be executed during the calendar year in which
the services are performed so long as it is executed prior to the performance of
the services or portion of the services to which the deferral relates.  The
election is irrevocable once the calendar year commences (or once services for
the deferral are performed in the case of the first year).

 

                                                                                                                                               
In subsequent years, deferral will take place automatically in accordance with
the election for the preceding year unless you revise or revoke the election
prior to the start of the calendar year.  The amount deferred is an offset
against and cannot exceed the amount of your director fees for that calendar
year.

 

Shadow Stock

Units                                                                                                                  
Amounts deferred in a calendar year will be treated as having been invested on
your behalf in shares of the Company’s Common Stock (“Shadow Stock Units”).

 

1.               The share price of a Shadow Unit will be the Fair Market Value
of a share of the Company’s Common Stock as determined under the Plan on the day
in which your director’s fee would have been paid in cash, but for your election
to defer.

 

--------------------------------------------------------------------------------


 

2.               Company Common Stock dividends or other distributions will be
credited to your account on the payment date for stockholders of record.  These
dividends/distributions will be treated as having been invested in Company
Common Stock.  The Shadow Stock Units allocable to your account will also be
based on the Fair Market Value of a share of Company Common Stock, as determined
under the Plan on the day in which dividends or distributions would have been
payable to you if you had actually owned the underlying shares.

 

Payments                                                                                          
Payment will be made in one lump sum or in annual installments, in the sole
discretion of the Company.  If installment payments are made, the number of
installments will be the lesser of ten or twice the number of years you have
participated in this Director Fee Deferral Program.  Payment will be made solely
in cash and will be based on the Fair Market Value of the underlying shares as
of the date of payment.

 

1.               If your service as a director terminates between January 1 and
June 30, the lump sum payment or the first installment will be paid no later
than December 31 of the year of termination.

 

2.               If your service as a director terminates between July 1 and
December 31, the lump sum payment or the first installment, may be deferred at
the discretion of the Company, until the January immediately following
termination.

 

3.               If payment is made in installments, the second installment will
be paid during January of the year following the year in which the first
installment was paid and all remaining installments will be paid annually in the
month of January.

 

4.               In the event of installment payments, your payments will be
valued at the Fair Market Value of a share of Company Common Stock on the date
of that installment payment.

 

5.               In the event of your death, payments will be made in a lump sum
to your designated beneficiary.

 

--------------------------------------------------------------------------------


 

Quarterly

Statements                                                                                  
You will receive a quarterly statement on the value of your account.

 

Tax
Matters                                                                             
If you elect to defer your director fees, the fees will not be subject to
federal and California (you may want to check with your tax advisor regarding
state taxation outside of California) income tax until the year actually
received.  However, for Social Security purposes, the fees will be treated as if
received in the year of the meetings to which the deferrals relate.  Thus, you
may have to include the deferrals in your tax return for purposes of computing
the 12.4% portion of your self-employment taxes attributable to the old-age
benefit (there is a limit of $65,400 for 1997) on the amount of income subject
to this portion).  You will have to include the deferrals for purposes of the
2.9% portion of your self-employment taxes attributable to the Medicare benefit
(there is no limit whatsoever for income subject to this portion).

 

Also, if you are receiving Social Security benefits at the time of the meetings
to which the deferrals relate, the deferrals will count as income in the year of
the meetings, with the result that your Social Security benefits could be
reduced by the deferrals.  You should consult your tax advisor and review the
attached summary carefully.

 

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

--------------------------------------------------------------------------------